UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

PATRICK PURSLEY,
Plaintiff,
vs.
CITY OF ROCKFORD, et al.

Defendants.

WESTERN DIVISION

)

)

) Case No: 18 CV 50040

)

) Judge Philip G. Reinhard

)

) Magistrate Iain D. Johnston
)

)

PROOF OF SERVICE

The undersigned, being first duly sworn on oath deposes and says that on November 15, 2019,
she served the attached document, namely, City of Rockford’s Responses to First Request for

Production, upon the within named:

Jonathon I. Loevy

Alison R. Leff

Roshna Bala Keen

Loevy & Loevy

311 .N. Aberdeen, 3" Floor

Chicago, IL 60607

Jon@loevy.com
Alison@loevy.com

Roshna@loevy.com

Michael F. Iasparro
Hinshaw & Culbertson
100 Park Avenue

P.O. Box 1389

Rockford, IL 61105-1389

Mlasparro@Hinshawlaw.com

Sunil Bhave

Amanda L. Kozar

Erin Walsh

Illinois Attorney General’s Office
100 West Randolph Street, 13" Floor
Chicago, IL 60601
sbhave@atg.state.il.us

akozar@atg.state.il.us
ewalsh@atg.state.il.us

Ashley Rosa Waddell Tingstad
Hooper Hathaway P.C.

126 S. Main Street

Ann Arbor, MI 48103
atingstad@hooperhathaway.com

Robert C. Pottinger

Mohit Khare

Barrick Switzer Long Balsely & Van Evera
6833 Stalter Drive

Rockford, IL 61108
repottinger@bslbv.com
mkhare@bslbv.com

Joel M.L. Houtari

James P. Devine
WilliamsMcCarthy

120 W. State Street

P.O. Box 219

Rockford, IL 61105-0219
Jhoutari@wilmac.com

Jdevine(@wilmac.com

 
by causing a copy to be sent via electronic mail, before the hour of 5:00 p.m. on the above date, in the

City of Rockford, Illinois.

/
ratog IO

SUBSCRIBED AND SWORN to before me
this 15" day of November, 2019

Ch mn. bulup i OFFICIAL Sear

Notary Public 7 Notary Public BAILEY
7 ae iscion Eotate of Mlinois
ee eS 4/11/2020}

ae)
City of Rockford Department of Law
425 East State Street
Rockford, IL 61104
(779)348-7154

hh Porn
